           Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 1 of 16

                                      UNITED STATE DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO:

   SHEILA KISSINGER

         Plaintiff,

   v.

   CARNIVAL CORPORATION
   d/b/a CARNIVAL CRUISE LINES,

      Defendant.
   __________________________________________/

                                                   COMPLAINT

         SHEILA KISSINGER (“Plaintiff”), by and through her undersigned counsel, sues Defendant,

CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LINES (Defendant), and states at all material

times:

   1.       Plaintiff brings this action at law for damages.

   2.       Plaintiff sues Defendant in personam for its negligence.

   3.       Plaintiff has satisfied all conditions precedent or they are waived.

   4.       Plaintiff is a Florida citizen because she permanently resides in Florida, votes in Florida, is

         homesteaded in Florida, and pays taxes according to her Florida citizenship.

   5.       Defendant is a Florida citizen because it is headquartered in the state of Florida, all of the members

         of the CARNIVAL live, are incorporated in or have its principal place of business in Florida and that is

         where its “nerve center” is. See Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010).

                                                        Venue

   6.       Venue refers to the location where a case will be heard. In re Mickler, 163 So. 2d 257, 259 (Fla.

         1964); Neirbo Co. v. Bethlehem Shipbuilding Corp., 308 U.S. 165, 167-68

         (1939).

   7.       Venue differs from jurisdiction. See Lane v. State, 388 So. 2d 1022, 1026 (Fla. 1980); Neirbo, 308 U.S.
        Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 2 of 16

      at 167-68.

8.       A party can stipulate or consent to venue. Smith v. Williams, 160 Fla. 580, 587 (1948); Carnival Cruise

      Lines, Inc. v. Shute, 499 U.S. 585, 592-93 (1991).

9.       It cannot be overstated that stipulating to personal jurisdiction or venue has no bearing on whether a

      court has subject matter jurisdiction over a claim. See Pro-Art Dental Lab, Inc. v Strategic Group, LLC, 986

      So. 2d 1244, 1253-54 (Fla. 2008); see also Leroy v. Great Western United Corp., 443 U.S. 173, 181 (1979).

10.      Miami-Dade County is a proper venue for this case because Defendant is headquartered here.

      Plaintiff is not bringing a contractual claim. Plaintiff’s sole claim is for damages base on negligence, in

      personam.

                                              Personal Jurisdiction

11.      Personal jurisdiction refers to a court’s adjudicatory authority over the parties brought before it.

      Venetian Salami Co. v. Parthenais, 554 So. 2d 499, 502 (Fla. 1989); Int’l Shoe Co. v. State of Wash, Office

      of Unemployment Comp. & Placement, 326 U.S. 310, 316-17 (1945).

12.      Plaintiff submits to the personal jurisdiction of this Court by filing this lawsuit.

13.      A party may submit or stipulate to the personal jurisdiction of a court. Acquadro v. Bergeron, 851

      So. 2d 665, 671 (Fla. 2003); Waterman Oy v. Carnival Cruise Lines, Inc., 632 So. 2d 724, 725-27 (Fla. 3d

      DCA 1994); Petrowski v. Hawkeye Sec. Ins. Co., 35 U.S. 495, 496 (1956).

14.      This Court has personal jurisdiction over Defendant because they are headquartered in Miami-

      Dade County, Florida. See Royal Caribbean Cruises, Ltd. v. Payumo, 608 So. 2d 862, 862-63 (Fla. 3d

      DCA 1992).

                                          Subject Matter Jurisdiction

15.      Subject matter jurisdiction refers to a court’s adjudicatory authority over the claims brought

      before it. Atlantic Coast Line. Ry. Co. v. Fla. Fine Fruit Co., 93 Fla. 161, 165 (1927); Balance v.

      Forsyth, 62 U.S. 389, 389-90 (1858).
        Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 3 of 16

16.      Neither a state court nor a federal court can hear a case for which it lacks subject matter

      jurisdiction. Tompkins v. State, 894 So. 2d 857, 859 (Fla. 2005); Carnival Corp. v. Operadora Aviomar

      S.A. de C.V., 883 F. Supp. 2d 1316 (S.D. Fla. 2012) (dismissing case because federal court lacked

      federal question, admiralty, and diversity subject matter jurisdiction).

17.      Subject matter jurisdiction cannot be created by waiver, inaction, or stipulation. Winn & Lovett

      Grocery Co. v. Luke, 156 Fla. 638, 641 (1945); Fitzgerald v. Seaboard Sys. R.R., Inc., 760 F.2d 1249,

      1251 (11th Cir. 1985); The Republic, 62 U.S. 386, 388 (1858).

18.      Federal courts have limited subject matter jurisdiction. Keene Corp. v. United States, 508 U.S.

      200, 207 (1993).

19.      The Supreme Court “wisely adopted a presumption that every federal court is ‘without

      jurisdiction’ unless the ‘contrary affirmatively appears from the record.’” Delaware v. Van Arsdall,

      475 U.S. 673, 692 (1986).

20.      The Federal Court does not have subject matter jurisdiction over this case because of the

      parties involved and the claims made.

                                    Admiralty and Maritime Claims

21.      Admiralty and maritime claims involve a body of law and words that are often misused and

      misapplied.   See, e.g., Freeport Sulphur Co. v. S.S. Hermosa, 526 F.2d 300, 305 (5th Cir. 1976)

      (incorrectly calling an “allision” a “collision”); see also Corby v. Kloster Cruise Ltd., 1990 WL 488464,

      at **2-3 (N.D. Cal. Oct. 5, 1990) (incorrectly applying exculpatory clause in passenger ticket in

      violation of maritime law).

22.      A common misconception is the application of maritime law means a court has admiralty

      subject matter jurisdiction. See, e.g., Am. Dredging Co. v. Miller, 510 U.S. 443, 446-47 (1994).

23.      The application of maritime law does not affect a state court’s subject matter jurisdiction over a

      negligence case. E.g., Gen. Chem. Corp. v. De La Lastra, 852 S.W.2d 916, 920 (Tex. 1993).
        Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 4 of 16

24.      Not all claims that arise on navigable waters are subject to admiralty subject matter jurisdiction.

      Armstrong v. Ala. Power Co., 667 F.2d 1385, 1387 (11th Cir. 1982); see also Lozman v. City of Riviera

      Beach, Fla., 568 U.S. 115, 118-19, 130-31 (2013) (dispute over houseboat on navigable water not

      within admiralty jurisdiction).

25.      For example, federal courts have admiralty subject matter jurisdiction over maritime claims

      brought as a proceeding in admiralty. J.P. v. Connell, 93 F. Supp. 3d 1298, 1302

1.       (M.D. Fla. 2015) (citing Madruga v. Superior Court, 346 U.S. 556, 560 (1954)); The Moses Taylor, 71

      U.S. 411, 427-30 (1866).

26.      However, state courts have original subject matter jurisdiction over negligence claims brought at

      law and in personam like Plaintiff’s claims in this case, even when those claims arise on navigable

      water. J.P., 93 F. Supp. 3d at 1302-03; Royal Caribbean Cruises, Ltd. v. Cox, 137 So. 3d 1157, 1158-59

      (Fla. 3d DCA 2014); Hyer v. Caro, 17 Fla. 332, 350-62 (1879).

27.      Conversely, federal courts do not have admiralty subject matter jurisdiction over negligence

      claims brought at law and in personam. See The Belfast, 74 U.S. 624, 644 (1868). That remains the

      law today. J.P., 93 F. Supp. 3d at 1302; Coronel v. AK Victory, 1 F. Supp. 3d 1175, 1181 (W.D.

      Wash. 2014); Armstrong v. Ala. Power Co., 667 F.2d 1385, 1387 (11th Cir. 1982).

28.      The only way a federal court could have subject matter jurisdiction over a negligence claim that

      arose on the water, and that was brought in personam and at law, is if there is diversity subject

      matter jurisdiction. E.g., In re Chimenti, 79 F.3d 534, 538 (6th Cir. 1996).

29.      When a negligence claim that arises on the water is brought at law, a plaintiff may choose to file a

      lawsuit against the defendant in personam in state court under the state court’s original subject

      matter jurisdiction, or she could choose to file a lawsuit against the defendant in personam and at

      law in federal court under the federal court’s original diversity subject matter jurisdiction. E.g.,

      Coronel, 1 F. Supp. 3d at 1181-85. There is no other way for any state or federal court to have subject

      matter jurisdiction over a negligence claim that arises on the water and that is brought at law and in
        Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 5 of 16

      personam. Id.

                 This Case Lacks Federal Diversity Subject Matter Jurisdiction

30.      Federal diversity subject matter jurisdiction requires complete diversity of citizenship of the

      parties and requires that more than $75,000 to be in controversy.

31.      Plaintiff and Defendant are Florida citizens so this case is not susceptible to federal diversity

      subject matter jurisdiction.

                 This Case Lacks Federal Question Subject Matter Jurisdiction

32.      Maritime claims, like the one Plaintiff brings in this case, do not present a federal question.

      See, e.g., Am. Ins. Co. v. 365 Bales of Cotton, 26 U.S. 511, 545-46 (1828).

33.      That is because maritime claims “are as old as navigation itself” and do not “arise under the

      Constitution or laws of the United States.” Id.

34.      The maritime nature of a case simply does not provide a ground for federal subject matter

      jurisdiction. Armstrong, 667 F.2d at 1388; Assiff v. Carnival Corp., 930 So. 2d 776, 778 (Fla. 3d

      DCA 2006).

35.      Plaintiff sues Defendant at law and in personam for negligence, so this case is not susceptible

      to federal question subject matter jurisdiction. Deroy v. Carnival Corp., 18-CV-20653-UU (S.D.

      Fla. 2018).

                This Case Lacks Federal Admiralty Subject Matter Jurisdiction

36.      Federal courts do not have admiralty subject matter jurisdiction over negligence claims brought

      at law and in personam. See The Belfast, 74 U.S. at 644; J.P., 93 F. Supp. 3d at 1302; Coronel, 1 F.

      Supp. 3d at 1181; Armstrong, 667 F.2d at 1387.

37.      Plaintiff sued Defendant in personam and at law for negligence, so this case is not susceptible to

      admiralty subject matter jurisdiction. Deroy v. Carnival Corp., 18-CV-20653-UU (S.D. Fla. 2018).

                             In Personam Claims and In Rem Claims

38.      When a person is injured in an incident like Plaintiff in this case, the injured person can sue the
        Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 6 of 16

      responsible parties in personam in a court that has personal jurisdiction over the defendant parties,

      subject matter jurisdiction over the case, and is the proper venue.

39.      The cost for initiating an in personam lawsuit is a few hundred dollars.

40.      The injured person could bring a libel in rem against the vessel if the vessel were negligent. An

      in rem proceeding is an action in admiralty and can only be brought in federal court. The person

      bringing an in rem proceeding is called the libellant. An in rem proceeding involves having a

      federal marshal literally arrest the ship. E.g., Warrant to Seize a Vessel, Stumpf v. Carnival PLC,

      No. 12-CV-00099 (S.D. Tex. Mar. 30, 2012). Arresting a vessel is a much more complicated and

      expensive process. An improper arrest of a vessel can expose the libellant to significant penalties.

41.      An admiralty proceeding in rem “is not a remedy afforded by the common law; it is a

      proceeding under the civil law.” The Moses Taylor, 71 U.S. at 431.

42.      A negligence case brought against a defendant in personam and at law, like this case, is not an

      action in admiralty and is not within the admiralty subject matter jurisdiction of the federal courts.

      Id.; Armstrong, 667 F.2d at 1388

                                               Master of Claims

43.      A plaintiff is the master of her claims and decides which claims to bring and which

      remedies to seek for a wrong. See Fed. R. Civ. P. 8(a); Fla. R. Civ. P. 1.110(g).

44.      A plaintiff is not “compelled to proceed in the admiralty at all” and “may resort to [her]

      common-law remedy in the state courts.” Norman v. Switzer, 93 U.S. 355, 356 (1876).

45.      In this case, Plaintiff chooses to sue Defendant at law and in personam for negligence.

46.      It is the claims made, not the claims that could have been made, that determine whether a

      court has subject matter jurisdiction over the dispute brought before it.           Caterpillar, Inc.

      Williams, 482 U.S. 386, 398 (1987); see also Perry v. Merit Sys. Prot. Bd., U.S. 137 S.Ct. 1975,

      1984 (2017); Donzi Marine Corp. v. Roscioli Int’l, Inc., 596 So. 2d 146, 147 (Fla. 4th DCA 1992);

      In re Motor Ship Pac. Carrier, 489 F.2d 152, 157 (5th Cir. 1974); Ernst & Ernst v. United States
        Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 7 of 16

      Dist. Ct., So. Dist. Tex., 439 F.2d 1288, 1293 (5th Cir. 1971); Jett v. Zink, 362 F.2d 723, 730 (5th

      Cir. 1966); Wadkins v. Campbell, 156 So. 2d 887, 889 (Fla. 2d DCA 1963); Mexican Cent. Ry. Co.

      v. Eckman, 187 U.S. 429, 433-34 (1903). The question of whether federal subject matter

      jurisdiction exists “depend[s] on the particular claims a suitor makes in a state court-on how

      [she] casts [her] action.” Pan Am. Petro. Corp. v. Sup. Ct. of Del. in and for New Castle County, 366

      U.S. 656, 662 (1961); see also Foster v. Chatman, U.S. 136 S. Ct. 1737, 1745 (2017) (subject

      matter jurisdiction determined by claims made).

                                        Defendant’s Passenger Contract

47.      Plaintiff is not bringing a contractual claim for damages. Plaintiff’s sole cause of action for

      damages is based on negligence. Plaintiff merely references some parts of Defendant’s Passenger

      Contract to explain why the Federal Court does not have subject matter jurisdiction over the claims

      in this lawsuit.

48.      Defendant’s passenger contract requires passenger injury cases like this one to be “litigated, if at

      all, before the United States District Court for the Southern District of Florida in Miami, or as to

      those lawsuits to which the Federal Courts of the United States lack subject matter jurisdiction,

      before a court located in Miami-Dade County, Florida, U.S.A. to the exclusion of the Court of any

      other county, state or country.” (Passenger Contract ¶ 13.) 1 (emphasis added).

49.      Note, the question of subject matter jurisdiction turns on the contents of the passenger’s lawsuit,

      not the nature of the casualty, not some hypothetical claim that could have been brought; it is the

      actual claims made in the lawsuit that control where suit must be filed.

50.      Thus, Defendant acknowledge the federal courts will not have jurisdiction over every lawsuit

      between them and a passenger.

51.      That is the language Defendant chose to put in their Passenger Contract.

52.      Defendants cannot create subject matter jurisdiction for any court through the Passenger
               Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 8 of 16

             Contract. Winn & Lovett Grocery Co., 156 Fla. at 641; Fitzgerald, 760 F.2d at 1251; The Republic, 62

             U.S. at 388.

       53.       Defendant cannot deny Plaintiff the right to a trial by a court of competent jurisdiction. 46

             U.S.C. § 30509(a)(1)(B).

       54.       That is why Defendant have that alternative lawsuit filing provision in the contract.

                             Cases Incorrectly Appearing to Address the Issue in this Case

       55.        Carnival v. Shute held a forum selection clause in a ship’s passenger ticket was enforceable. 499

             U.S. 585, 596-97 (1991). Shute does not require Plaintiff’s negligence claims against Defendant in

             personam and at law to be filed in federal court. Shute does not approve limiting the Plaintiff’s

             forum to the Federal District Court. The ticket contract approved by the Court in Shute contained

             venue provision which required suits against Carnival be filed in the State of Florida.

       56.        Respectfully, Leslie v. Carnival Corp. is a good example of judges and lawyers falling prey to the

             misuse and misunderstanding of the words and concepts that apply to negligence claims that arise

             on the water. 22 So. 3d 561, 567 (Fla. 3d DCA 2009). Leslie quotes the contractual language

             allowing for suits to be filed in state court in Miami-Dade County but fails to grasp the importance

             of that language. Id. at 562. Leslie states in a conclusory fashion that many injured passengers will

             be forced to file on the admiralty side of federal court. Id. at 564. However, Leslie fails to discuss

             that it is the claim presented that determines whether a court has subject matter jurisdiction. See id.

             passim. Leslie contains no discussion of the difference between in rem and in personam claims, or

             libel claims versus claims brought at law, or how those variables affect subject matter jurisdiction.

             See id. passim.          The dissent in the Leslie rehearing ruling comes so close to recognizing the

             distinction made in this document. Leslie v. Carnival Corp., 22 So. 3d 567, 577-78 (Fla. 3d DCA

             2009).

       57.        Newell v. Carnival Cruise Lines dismissed a personal injury lawsuit “because the federal court


1
    Plaintiff was not provided with a passenger ticket contract. The representations made herein are based upon a passenger ticket contract obtained by counsel for
               Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 9 of 16

           ha[d] admiralty jurisdiction over the case.” 180 So. 3d 178, 179 (Fla. 3d DCA 2015). Respectfully,

           that was an incorrect statement. Newell sued Carnival at law and in personam in a Florida court.

           Therefore, Newell’s claim was not a claim in admiralty that fell within the admiralty jurisdiction of

           the federal courts, and the dismissal and its affirmance were wrong. Newell incorrectly states,

           “Because the ticket contract between the parties mandates that where federal admiralty jurisdiction

           exists, Newell was required to bring her action in the United States Federal Court, and the trial

           court properly dismissed Newell’s state court complaint with prejudice.” Id. at 183. Defendants’

           passenger contract states it must be sued in federal court when the federal court has subject matter

           jurisdiction over the lawsuit that is filed. (Passenger Contract ¶ 12.) The Passenger Contract does

           not state whether a passenger must bring a claim in personam or in rem. It simply states that if the

           federal court has subject matter jurisdiction over the claims made in the lawsuit then it must be

           filed in federal court. The distinction explained in this document between claims brought in

           admiralty versus claims brought at law and in personam was not discussed in Newell.

     58.         Unfortunately, many other cases have conflated or confused the concepts of forum, subject

           matter jurisdiction, personal jurisdiction, claims presented, and applicable law when discussing

           negligence claims that arose on the water.

                                                      Further Confusion

     59.         Sellers v. Carnival Cruise Line is an example of a court confusing personal jurisdiction and subject

           matter jurisdiction. 2015 WL 5778758, at *1 (NY County Civ. Ct. Aug. 31, 2015).                    Sellers

           discusses personal jurisdiction but incorrectly cites a case discussing the inability to waive subject

           matter jurisdiction. Id.

     60.         In Fritsche v. Carnival Corp., the court confused all three concepts and agreed with Carnival’s

           misleading argument that the New York court “lacked personal and subject matter jurisdiction

           based upon the forum selection and one-year time limitation in the contract of carriage … .” 18

           N.Y.S.3d 413, 414 (N.Y. 2d App. Div. 2015). As stated above, venue, personal jurisdiction, and


Plaintiff from other sources.
       Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 10 of 16

      subject matter jurisdiction are independent inquiries.

                                             Moments of Clarity

61.       Some courts have written precise opinions acknowledging the discrete concepts of venue, subject

      matter jurisdiction, and personal jurisdiction. Dirks v. Carnival Cruise Lines, 642 F. Supp. 971, 972-74

      (D. Kan. 1986) (discussing difference between personal and subject matter jurisdiction).

62.       In Lieberman v. Carnival Cruise Lines, the court correctly stated, “the applicability of a forum

      selection … clause is not a jurisdictional issue.” 2014 WL 3906066, at *7 (D.N.J. Aug. 7, 2014)

      (ellipses in original).

63.       Florida resident passenger claims brought in personam, similar to this case, have been

      dismissed by the federal court in the southern district for lack of subject matter jurisdiction. See

      Siliakus v. Carnival Corp, Case No. 1:18-cv-25137-UU (D.E. 14); Diaz v. BPCL Management, LLC

      d/b/a Bahamas Paradise Cruise Line, Case No. 18-cv-61379-BLOOM (D.E. 4 and 8).

                                              Plaintiff’s Incident

64.       Defendant owned, operated, possessed, and controlled the LIBERTY.

65.       At all times material to this action, the vessel LIBERTY was located in navigable waters.

66.       At all times relevant to this action, Defendant was engaged in the business of providing to the

      public, for compensation, vacation cruises aboard its vessel, LIBERTY.


67.       Plaintiff was a paying passenger, lawfully aboard the ship for a multi-day cruise beginning

      on or about June 3, 2018.

68.       The cruise traveled between at least one domestic port and one foreign port.

69.       Defendant knew or should have known the ship had a dangerous deck near the hot tub.

70.       Defendant knew or should have known the ship had a dangerous unsecured and/or

      defective hatch on the deck near the hot tub.

71.       The hazard was hidden from Plaintiff because of the way the hatch appeared to be the
       Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 11 of 16

      same material as the surrounding deck area and/or the way it was installed on the ship. The

      area was not marked in any manner to warn passengers of the hazard.

72.       On or about June 6, 2018, Plaintiff was severely injured when she fell into an unmarked

      hole in the deck due to an unsecured and/or defective hatch that collapsed when she stepped

      on it.

73.       This lawsuit is timely.

74.       As a result of the incident, Plaintiff suffered injuries to her neck, back, hips and other

      injuries.

75.       Plaintiff received medical care in the ship’s medical facility and from Defendant’s medical

      personnel.

76.       Plaintiff received bad medical care from Defendant’s medical facility and/or medical

      personnel and/or other crew/employees. The medical care was untimely and/or improper.

77.       Defendant was actively involved in the design and selection and installation of the deck,

      the hatch and the hot tub (including hot tub access areas).

78.       Defendant inspected, accepted, and approved the ship (and the deck, the hatch and the hot

      tub where Plaintiff was injured) before she was placed into service and after she was placed

      into service.

79.       The hole/hatch was not marked to warn passengers of the danger of falling through.

80.       The area was not blocked from passenger use at the time.

81.       Defendant installed the deck, the hatch and the hot tub and regularly inspected area where

      Plaintiff was injured.

82.       Defendant’s crewmember employee(s) failed to properly secure the hatch in place prior to

      the subject incident.

83.       Therefore, Defendant knew or should have known of the dangerous defect on the deck.

84.       Defendant owed Plaintiff the non-delegable duty to provide a reasonably safe ship,

      including a reasonably safe deck that did not collapse when stepped upon.
       Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 12 of 16

                                             Count 1 – Negligence

85.      Plaintiff incorporates paragraphs 1-84.

86.      At all times material hereto, Defendant had exclusive custody and control of the above

      named cruise ship, including the deck, the hatch and the hot tub area where Plaintiff was

      injured.

87.      At all times material hereto, Defendant owed a duty to their passengers, including

      Plaintiff, to exercise reasonable care for the health, welfare, and safety of their passengers,

      including the duty to exercise reasonable care to maintain and operate its cruise vessel in a

      reasonably safe condition.

88. At all times material hereto, Defendant, by and through its vessel, crew, agents, servants, officers, staff,

      and/or employees, who were acting within the scope of their employment and/or agency, undertook to

      create and/or design (and/or to approve the design of) and/or inspect and/or maintain, a dangerous

      and hazardous condition.

89.      At all times material hereto, Defendant knew or, in the exercise of reasonable care, should

      have known that the dangers and risks associated with the deck, the hatch and the hot tub area

      where Plaintiff was injured would increase the likelihood of passengers being injured.

90.      Plaintiff had no knowledge of the hidden dangerous condition of the deck and/or hatch

      that ultimately caused her harm.

91.      It was the duty of Defendant to provide Plaintiff with reasonable care under the

         circumstances.

92.      On or about June 6, 2018, Defendant and/or its agents, servants, and/or

         employees breached its duty to provide Plaintiff with reasonable care under the

         circumstances.

93.      Plaintiff was injured due to the fault and/or negligence of Defendant, and/or its agents,

      servants, and/or employees as follows:

         a. Allowed an unsecured and/or dangerous hatch on the deck near the hot tub in the area of the
Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 13 of 16

        subject incident;

 b. Negligently failed to maintain said vessel, and more particularly the deck and hatch where

        Plaintiff fell, in a reasonably safe condition;

 c. Negligently failed to warn Plaintiff about the dangerous and unreasonably dangerous condition

        of the deck and/or hatch chosen by Defendant and not known to or readily observable by

        Plaintiff;

 d. Defendant, their agents and/or employees failed to have in place warning signs to alert Plaintiff

        to the dangers posed by the aforesaid defective, dangerous condition of the deck and/or

        hatch;

 e. Accepted the ship from the contractor who built it, or it maintained a hazardous condition,

        specifically the dangerous deck and hatch in the hot tub area where the incident occurred, in

        failing to maintain the subject areas of the ship in a safe condition and by failing to warn

        Plaintiff of the dangerous and hazardous condition of the deck and/or hatch which defendant

        accepted upon inspection of the completed vessel from the contractor that built the vessel and

        about which it had actual or constructive notice;

 f. Negligently failed to properly train and/or supervise its crew members and/or employees to

        properly maintain the deck and/or hatch so that it would not become dangerous, so that the

        passengers like Plaintiff would not be injured;

 g. Negligently failed to implement policies or procedures to provide effective warnings to

        passengers of unsafe or dangerous conditions on board.

 h. Negligently failed to block off the area of the deck and/or hatch area from passenger’s use;

 i. Negligently failed to properly train and supervise its employees and/or crewmembers regarding

        warning passengers of unsafe or dangerous conditions on board;

 j. Negligently failed to institute safety inspection procedures to make sure that such above-

        described unsafe conditions aboard said vessel, were discovered and made safe;

 k. Negligently failed to properly carry out safety inspection procedures to make sure that such
Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 14 of 16

        above-described unsafe conditions aboard the vessel were discovered and made safe;

 l. Knew of the existence of said dangerous and defective condition or, in the exercise of reasonable

        care, should have known of the existence of said dangerous condition and failed to remedy

        the dangerous condition;

 m. Knew of the existence of said dangerous and defective above-described condition, or in the

        exercise of reasonable care should have known of the existence of said dangerous condition

        and failed to adequately repair/correct the dangerous condition or to give an effective

        warning to any and all passengers including Plaintiff;

 n. Negligently created said above-described dangerous and defective condition by specifying,

        approving and/or accepting the deck, hatch and/or hot tub with knowledge of the dangerous

        nature, due to other falls on the same or similar deck and/or hatch on board the LIBERTY

        and/or throughout its fleet of vessels;

 o. Negligently failed to have a crewmember present to control passenger traffic in the area and to

        ensure hatch was properly installed and/or in place;

 p. Leaving the area in an unsafe state of disrepair without assigning a crewmember to be present to

        monitor/control passenger traffic through the area and/or warn of the condition;

 q. Negligently selecting the deck, hatch and/or hot tub utilized in the area where Plaintiff fell,

        because of the prior falls/failures on the same or similar deck and/or hatch utilized on board

        the LIBERTY and/or the other vessels throughout its fleet;

 r. Negligently failing to determine the locking mechanism was adequate and/or that the hatch was

        properly secured before allowing passengers to walk that area;

 s. Negligently failing to adequately complete the work in the area, including properly securing the

        hatch and/or blocking the area from passenger use, prior to leaving the area;

 t. Negligently failed to maintain said vessel, and more particularly the failed to specify the use of

        reasonably safe deck and/or hatch for use on is ship, failed to inspect and/or test the deck

        and/or hatch to ensure that it was properly installed and secured; and,
       Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 15 of 16

        u. Defendants knowing of the dangerous nature of the deck and/or hatch because of numerous

               prior failures on this or similar decks and/or hatches utilized by its ships throughout their

               fleet of vessels negligently designed, constructed, selected the deck and/or hatch upon which

               Plaintiff fell and/or approved the use of the deck and/or hatch.


94. Defendant were on actual or apparent notice of the danger due to prior failures on the LIBERTY and/or

   other ships in its fleet. See, e.g., Taiariol v MSC Crocioere, S.A., 677 Fed. Appx. 599, 601 (11th Cir.

   2017)(“while Taiariol was not required to show that another passenger slipped on the same step while in

   the same theatre of the same ship during the same trip …she at least had to produce evidence that

   another person, while aboard one of the defendant’s ships, slipped on the nosing of one of the ship’s

   steps.”).

95. Defendant were also on notice of the dangerous condition by virtue of its legal and risk management

   departments’ investigations and defense of other substantially similar cases on a fleet wide basis.

   Defendant maintain computerized searchable records on a fleet-wide basis which records contain

   evidence of actual or constructive notice.

96. Additionally, the defective and dangerous condition was well known to Defendant because of the use of

   signs and/or other devices attempting to warn of the unreasonably dangerous condition of the

   same/similar deck and/or hatch on the LIBERTY and the other ships in the fleet. Sorrels v. NCL

   (Bahamas) Ltd., 796 F.3d 1275, 1288-89 (11th Cir. 2015); Frasca v. NCL (Bah.), Ltd., 654 Fed. Appx. 949,

   954 (11th Cir. 2016)(Use of warnings allows the inference that the cruise ship operator had actual or

   constructive knowledge).

97. The dangerous conditions created a foreseeable zone of risk to Plaintiff.

98. Defendant knew about the dangerous conditions, or they existed long enough that Defendant should

   have discovered them in exercising due care, or they occurred with such frequency that Defendant was

   on notice of them.

99. Defendant created the dangerous conditions.

100.       As a direct and proximate result of Defendant’s negligence as described herein, Plaintiff

   sustained serious injuries, resulting in loss of function, pain and suffering, disability, disfigurement,
            Case 1:19-cv-22203-UU Document 1 Entered on FLSD Docket 05/30/2019 Page 16 of 16


           mental anguish, loss of income in the past and future, loss of earning capacity, the expense of medical

           care and treatment, aggravation of pre-existing medical conditions and loss of the capacity of enjoyment

           of life. Additionally, Plaintiff lost the value of the monies paid for her cruise and/or carriage aboard

           Defendant’s passenger cruise ship LIBERTY. Plaintiff‘s losses are permanent and continuing in nature

           and she will suffer such losses in the future.

           WHEREFORE, the Plaintiff, SHEILA KISSINGER, demands judgment against the Defendant for all

damages which are recoverable under the General Maritime Law of the United States, the laws of the State of

Florida and any other damages which she may be entitled to, pre and post judgment, interest; and, any and all

other damages and remedies that the Court deems just and proper, and requests a trial by jury of all issues so

triable.

                                                        MEISTER LAW, LLC
                                                        Courthouse Tower, Suite 750
                                                        44 West Flagler Street
                                                        Miami, Florida 33130
                                                        Phone: (305) 590-5570
                                                        Fax: (305) 675-3787

                                                        By s/TonyaJMeister
                                                        TONYA J. MEISTER
                                                        FLORIDA BAR NO.: 0629243

                                         DEMAND FOR JURY TRIAL

                  Plaintiff hereby demand a trial by jury of all of the issues triable by right.

           Dated this 30th day of May, 2019.

                                                        MEISTER LAW, LLC
                                                        Courthouse Tower, Suite 750
                                                        44 West Flagler Street
                                                        Miami, Florida 33130
                                                        Phone: (305) 590-5570
                                                        Fax: (305) 675-3787

                                                        By s/TonyaJMeister
                                                        TONYA J. MEISTER
                                                        FLORIDA BAR NO.: 0629243
